I concur.
If the pleadings and findings, to the effect that the forfeiture was declared on March 10, 1941, were made by inadvertence, when, in fact, it was declared on May 10, 1941, it should not require a new trial to correct such mistake. But it is not clear that this was a mistake.
In her complaint, plaintiff alleged fraud; probably there was no technical fraud. But there may be defenses or grounds of relief from which he should not be precluded on account of a mistake by counsel. Especially is this true where great hardship will thereby be caused. Therefore, plaintiff should be given great latitude in amending or changing her pleadings on the new trial.
The appellant contends the facts appear to be about as follows: In December, 1940, plaintiff was a stranger in *Page 533 
Salt Lake City. She had recently lost her father, mother, and husband, and she had been injured in an automobile accident. With her mental faculties impaired and probably incompetent, and lacking sound business judgment, she approached the Utah Realty and Construction Company, with $2,000 to invest in home property. Through it she later contracted to purchase the Hampton property, consisting of two double houses, for $13,000. She paid $1,000 down and two monthly payments of $106 each. She spent $800 on the construction of a five-roomed apartment in the attic of one of the houses, which she contracted to have finished within six months. She had possession of the premises from December 31, 1940, to June 11, 1941, for which she paid a total of $2,012. The forfeiture clause provided that in case of her default, the seller had the option to declare her interest in the property terminated and keep all payments which she had made. To a person of sound business judgment it would probably have been apparent that, without other financial resources, she could neither build the five-roomed apartment in the attic nor make the monthly payments.
Under such facts, a court of equity surely can relieve plaintiff from the harsh forfeiture provision of this contract. As above suggested, she was probably incompetent, and the forfeiture clause probably provided for a penalty rather than for liquidated damages. Pomeroy's Equity Jurisprudence, Fifth Edition, Chap. II, § I, Par. 432 to 447, particularly 433, 435, and 442. Biddle v. Biddle, 1918, 202 Mich. 160, 168 N.W. 92. In either of the above events she would be relieved. She should be allowed to raise these questions and the court should carefully examine into them in order to do justice to all parties.